DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on December 3, 2021 has been entered. 
Claims 21-40 are pending.
Claims 21, 23, 30, and 37 have been amended.
Claims 21-40 are rejected.


Claim Objections
Claims 21-40 are objected to because of the following informalities:  
Claims 21-40 contain incorrect margins.  Pursuant to 37 CFR 1.75(i), the claims should be indented as follows:
(i) Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.

However, the claims as currently recited have the first word of each limitation on the left margin, using a “hanging indentation,” with the continuation lines following the first word of the limitation indented. This is the opposite type of indentation from what is required by 37 CFR 1.75(i), which asserts that a “line indentation,” not a “hanging indentation” is required.  To be compliant with this regulation Applicant must use .
Appropriate correction is required.

		
Double Patenting
5. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
6.    	A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
7.    	Claims 21- 30 and 35-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-10 and 15-20 of U.S. Patent No. 10,866,768, which was originally filed as Application No. 14/568,181.  Although the claims at issue are not identical, they are not patentably distinct from each other, as seen in the following table. In the instant claims independent Claims 21 and 35, which are considerably broader than Claims 1 and 15 of U.S. Patent No. 10,866,768.  However, many of the dependent claims are virtually identical.
KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) with the rationale of using simple substitution of one known method to obtain predictable results (MPEP 2143(I)(B)), it would have been obvious that the claims of the instant application are not patentably distinct from the claims of U.S. Patent No. 10,866,768. Therefore, the claims shown in the table recite essentially the same subject matter and are subject to rejection for double patenting.
Instant Application
17/098,872

US Patent No.
10,866,768
Comments
Claim 21:
A server, comprising:






                                                      a first storage volume and a second storage volume, wherein:



in response to a first read request from a first compute node 
first storage volume, the first storage volume provides data at the first location to the first compute node; and 

in response to a first write request from the first compute node targeted to the first location of the first storage volume, the second storage volume writes data to a second location of the second storage volume.
Claim 1:
A server system, comprising:
a fabric interconnect;
a plurality of compute nodes coupled to the fabric interconnect to execute services for the server system, each of the plurality of compute nodes coupled to a corresponding dedicated storage volume, the corresponding dedicated storage volume storing configuration data modified by its compute node; and

a common storage volume coupled to the plurality of compute nodes, the common
storage volume storing default configuration data that corresponding compute nodes do not modify, wherein:

in response to a first read request from a first compute node of the plurality of compute nodes 
common storage volume, the common storage volume provides data stored at the first location to the first compute node; and

in response to a first write request from the first compute node targeted to the first location of the common storage volume of the first compute node, the first compute node writes data to a location of a first corresponding dedicated storage volume indicated by the first write request.




The instant Claim 21 is generally much broader than Patent Claim 1, in that it doesn’t describe all aspects of the network. In addition two storage volumes are recited in the instant Claim 21, rather than one in Patent Claim 1, and different nomenclature is used to name the storage volumes. However, the process steps for reading and writing are the same.


























It should be noted that the recitation of “the second storage volume writes data” in instant Claim 21 is incorrect. It should be recited that the compute node writes data to the “second storage volume,” since storage devices do not write to themselves.
Claim 22:
The server system of claim 21, wherein:

in response to a second read request from the first compute node targeted to the first location after the first write request, the second storage volume provides data from the second location of the second storage volume to the first compute node.
Claim 2:
The server system of claim 1, wherein:
in response to a second read request from the first compute node targeted to the first location after the first write request, the first corresponding dedicated storage volume provides data from the second location to the first compute node.

Claim 23:
The server system of claim 22, further comprising:
a storage controller associated with the first compute node, the storage controller to:
write an address associated with the first location to a 
provide the second read request to the second storage volume in response to identifying the address associated with the first location is stored at the data structure.
Claim 3:
The server system of claim 2, further comprising:
a storage controller associated with the first compute node, the storage controller to:
write an address associated with the first location to a 
provide the second read request to the first corresponding dedicated storage volume in response to identifying the address associated with the first location is stored at the data structure.


















The only difference is the nomenclature used to describe the storage volume
Claim 24:
The server system of claim 23, wherein the data structure comprises a bloom filter.

Claim 4:

The server system of claim 3, wherein the data structure is a bloom filter.

Claim 25:
The server system of claim 22, wherein:
in response to a third read request from a second compute node targeted to the first location of the first storage volume, the first storage volume provides data at the first location to the second compute node.
Claim 5:
The server system of claim 2, wherein:
in response to a second read request from a second compute node of the plurality of compute nodes targeted to the first location of the common storage volume, the common storage volume provides data at the first location to the second compute node.






The only difference is the number of the read request and the nomenclature used to describe the storage volume, but the process is the same.
Claim 26:
The server system of claim 25, further comprising:  a      
third storage volume  coupled to the fabric interconnect; and




wherein in response to a second write request from the second compute node targeted to the first location, the second storage volume writes data to a third storage location of the third storage volume.
Claim 6:
The server system of claim 5, further comprising:
a second corresponding dedicated storage volume coupled to the fabric interconnect and the second compute node,
wherein in response to a second write request from the second compute node targeted to the first location of the common storage volume, the second compute node writes data to a location of the second corresponding dedicated storage volume.






The numbers are different but the process is the same.  




It should be noted that the recitation of “the second storage volume writes data” in instant Claim 26 is incorrect, since storage 



Claim 27:
The server system of claim 26, wherein:
in response to a third read request from the second compute node targeted to the first location, 
the third storage volume provides data 

from the third storage location to the second compute node.
Claim 7:
The server system of claim 6, wherein:
in response to a third read request from the second compute node targeted to the first location of the common storage volume, the second corresponding dedicated storage volume provides data from the location of the second corresponding dedicated storage volume to the second compute node.







The instant claim is broader and the storage volume numbers are different, but the process is the same.
Claim 28:
The server system of claim 25, further comprising:
a first storage controller


to encrypt data of the first write request according to a first encryption for storage at the second location.
Claim 8:
The server system of claim 6, further comprising:
a first storage controller associated with the first compute node 
to encrypt data of the first write request according to a first encryption for storage at the second location.



The instant Claim 28 is broader, but the process is the same.
Claim 29: 
The server system of claim 28, further comprising:

a second storage controller 



to encrypt data of the second write request according to a third storage location, 


the second encryption different than the first.

Claim 9:
The server system of claim 8, further comprising:
a first storage controller associated with the first compute node 
to encrypt data of the second write request according to a second encryption for storage at the location of the first corresponding dedicated storage volume, 
the second encryption different than the first.











The instant claim is broader and the storage volume 

Claim 30:
The server system of claim 21, further comprising:
a third storage volume coupled to the fabric interconnect; and

wherein in response to the first write request the third storage volume writes data to a third location of the third volume.
Claim 10:
The server system of claim 1, further comprising:
a second corresponding dedicated storage volume coupled to the fabric interconnect
wherein in response to the first write request, the second corresponding dedicated storage volume writes data to a second location of the common storage volume.






The numbers are different but the process is the same.  


It should be noted that the recitation of “the third storage volume writes data” in instant Claim 26 is incorrect, since storage devices do not write to themselves.
Claim 35:
A method comprising:


in response to a first read request from a first compute node targeted to a first location of a first storage volume, 

providing data at the first location 
to the first compute node; and

in response to a first write request from the first compute node targeted to the first location of the first storage volume, writing data of the first write request to a 
Claim 15:
At a cluster compute server comprising a fabric interconnect and a plurality of compute nodes coupled to the fabric interconnect, a method comprising:

in response to a first read request from a first compute node targeted to a first location of a common storage volume coupled to the fabric interconnect, 
providing data at the first location of the common storage volume to the first compute node; and

in response to a first write request from the first compute node targeted to the first location of the common storage volume, writing data of the first write request to a second location of a first corresponding dedicated storage volume coupled to the first compute node instead of the first location of the common storage volume targeted by the first write request.



The instant Claim 35 is broader than Patent Claim 15, in that it doesn’t describe all aspects of the network. In addition different nomenclature is used to name the storage volumes. However, the process steps for reading and writing are the same.


Claim 36:
The method of claim 35, further comprising:
in response to a second read request from the first compute node targeted to the first location after the first write request, providing data from the second location to the first compute node.




Claim 16:
The method of claim 15, further comprising:
in response to a second read request from the first compute node targeted to the first location after the first write request, providing data from the second location to the first compute node.


Claim 37:
The method of claim 36, further comprising:
writing an address associated with the first location to a data structure in response to the first write request; and
providing the second read request to the second storage volume in response to identifying the address associated with the first location is stored at the data structure.

Claim 17:
The method of claim 16, further comprising:
writing an address associated with the first location to a data structure in response to the first write request; and
providing the second read request to the common storage volume in response to identifying the address associated with the first location is stored at the data structure.

Claim 38:
The method of claim 37, wherein the data structure comprises a bloom filter.
Claim 18:
The method of claim 17, wherein the data structure is a bloom filter.

Claim 39:

in response to a third read request from a second compute node targeted to the first location of the first storage volume, providing data at the first location to the second compute node.
Claim 19:

in response to a second read request from a second compute node targeted to the first location of the common storage volume, providing data at the first location to the second compute node.


Claim 40:
The method of claim 39, further comprising:
in response to a second write request from the second compute node targeted to the first location, writing data to a third storage location of a third storage volume.
Claim 20:
The method of claim 19, further comprising:
in response to a second write request from the second compute node targeted to the first location, writing data to a location of a second corresponding dedicated storage volume.



The destination is recited differently, but the process is the same.


	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 21 and 26,
the second storage volume writes data.”  However, storage devices do not write to themselves, but instead store data that is written to them by an external entity. The claims must be corrected.
Regarding Claim 26,
The claims recites “a third storage volume coupled to the fabric interconnect.”  Since no “fabric interconnect” has been previously recited, there is insufficient antecedent basis for this limitation in the claim.
Regarding Claims 22-30,
Because the claims depend from rejected base Claim 21, they are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-22, 25-27, 30-32, 35-36, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Veerla et al. (US 2015/0143164, hereinafter referred to as Veerla).
Regarding Claims 21 and 35,
Veerla teaches: 
“A server, comprising: a first storage volume and a second storage volume,” as recited in Claim 21 (paragraph [0024]; fig. 1, elements 101-1, 101-2, 102-1, 102-2, 105-1 to 105-6). [The storage nodes 101 include computer network servers; the storage controllers 102 are any devices, systems, software, or combinations thereof operable to perform I/O processing to the storage devices 105 of their respective storage nodes 101.]  (NOTE: Examiner relies on the following definition of “storage volume” and has interpreted any two of the devices 105-1 to 105-6 as being equivalent to the “first storage volume” and the “second storage volume.”)
A storage volume is an identifiable unit of data storage. It can be a removable hard disk, but it does not have to be a unit that can be physically removed from a computer or storage system. searchstorage.techtarget.com/definition/volume.)

 	“in response to a first read request from a first compute node targeted to a first location of the first storage volume” (paragraphs [0020], [0034]; fig. 1, elements 101-1, 101-2, 120-1, 120-2). [The storage nodes 101-1 and 101-2 process I/O requests from a variety of initiators 120-1 and 120-1 ([0020]). If the I/O request to the storage volume is a read request, the storage controller 102-1 determines from the I/O request where the compute nodes” and the where the data is located to on the storage devices to the “location.”)
“the first storage volume provides/providing data at the first location to the first compute node” (paragraphs [0017]). [The storage controller operates on the data of the I/O request and informs the first storage controller when that operation is completed.] 
 	“in response to a first write request from the first compute node targeted to the first location of the first storage volume, a controller writes data to a second location of the second storage volume” as recited in Claim 21 and “in response to a first write request from the first compute node targeted to the first location of the first storage volume, writing data to a second location of the second storage volume” as recited in Claim 35 (paragraphs [0002], [0021], [0033]; fig. 3, elements 102-1, 102-2,). [A storage controller of a node has exclusive access to a particular set of storage devices in a logical volume and is able to issue input/output (I/O) requests to them ([0002]).  One storage node 101-1 operates on data on behalf of another storage node; for example, one storage node 101-1 may receive a write I/0 request intended for storage devices 105 owned by the storage node 101-2, and the storage node 101-1 retrieves the data from the I/0 request and configures a command with the data that directs the storage node 101-2 to write the data at the location designated in the original write I/0 request ([0021]).  If the I/O request to the storage volume 104 is a write request, the storage controller 102-1 extracts the data from the I/O request and determines which of the storage devices 105-1-105-3 the data needs to be written to and then writes the data to the appropriate locations in one or more of the storage devices 105-1-105-3; at the first location of the first storage volume” and one of the devices 105-4 through 105-6 to “second location of the second storage volume.”)
One storage node 101-1 operates on data on behalf of another storage node; for example, one storage node 101-1 may receive a write I/0 request intended for storage devices 105 owned by the storage node 101-2, and the storage node 101-1 retrieves the data from the I/0 request and configures a command with the data that directs the storage node 101-2 to write the data at the location designated in the original write I/0 request.
In applying the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966) that are applied for establishing a background for determining obviousness under 35 U.S.C. 103, Examiner determined that Veerla teaches all the salient features of the invention, with two exceptions.  Veerla does not specifically teach compute nodes, but instead teaches initiators 120, which are equivalent to compute nodes.  In addition, the instant claims rely on numerical specifications such as “first,” “second,” and “third” when referring to I/O requests, computer nodes, and storage volumes, but such designations are not included in the instant specification and do not create a patentable distinction.  Although Veerla does not use the specific numerical terminology, Veerla does teach multiple instances of each, and therefore teaches the ipsissimis verbis test for determining whether a reference discloses a claim element, i.e., use of the exact terminology is not required. In re Bond, 910 F.2d 831, 832 (Fed. Cir. 1990). Therefore, Veerla teaches all aspects of the instant invention.
Regarding Claim 31,
Veerla teaches: 
“A server, comprising: a common storage volume” (paragraphs [0002], [0025]). [Clustered storage systems have nodes that operate on shared storage volumes ([0002]).  One example of the storage nodes 101 includes computer network servers ([0025]).]
 “a plurality of storage volumes” (paragraph [0022]; fig. 1, elements 101-1, 101-2, 102-1, 102-2,105-1 to 105-6). [Storage controller 102-1 of the storage node 101-1 has I/O and configuration control over the storage devices 105-1 to 105-3, and storage controller 101-2 has I/O and configuration control over its storage devices 105-4 to105-6.]
 “a plurality of compute nodes” (paragraph [0020]; fig. 1, elements 101-1, 101-2, 105, 120). [The storage nodes 101-1 and 101-2 process I/O requests from a variety of initiators 120 to their respective storage devices 105.]
“each of the plurality of compute nodes to: retrieve a first type of data from the common storage volume” (paragraphs [0020], [0034]; fig. 1, elements 101-1, 101-2, 120-1, 120-2). [The storage nodes 101-1 and 101-2 process I/O requests from a variety of initiators 120-1 and 120-1 ([0020]). If the I/O request to the storage volume is a read request, the storage controller 102-1 determines from the I/O request where the data is compute nodes.”) 
“store modifications of the first type of data at corresponding different ones of the plurality of storage volumes” (paragraph [0020]; fig. 1, elements 101, 102-1, 102-2, 120-1, 120-2, 105). [The storage controllers 102-1 and 102-2 perform I/O mirroring to update the mirrored data onto the storage devices 105 that they own, and if a processing error occurs, such as a failure in a particular storage node 101 or a failure of storage devices, then a storage node 101 can generate a command that directs another storage node 101 to operate on the data of the I/O request.]  (NOTE: The mirroring to update the mirrored data is equivalent to “store modifications… at different storage volumes.”)
In applying the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966) that are applied for establishing a background for determining obviousness under 35 U.S.C. 103, Examiner determined that Veerla teaches all the salient features of the invention, with two exceptions.  Veerla does not specifically teach compute nodes, but instead teaches initiators 120, which are equivalent to compute nodes.  In addition, the instant claims rely on numerical specifications such as “first,” “second,” and “third” when referring to I/O requests, computer nodes, and storage volumes, but such designations are not included in the instant specification and do not create a patentable distinction.  Although Veerla does not use the specific numerical terminology, Veerla does teach multiple instances of each, and therefore teaches the subject matter.  During patent examination, there is no ipsissimis verbis test for determining whether a reference discloses a claim element, i.e., use of the exact In re Bond, 910 F.2d 831, 832 (Fed. Cir. 1990). Therefore, Veerla teaches all aspects of the instant invention.
Regarding claims 22 and 36,
Veerla teaches all the limitations of parent Claims 21 and 35.
Veerla teaches:
“in response to a second read request from the first compute node targeted to the first location after the first write request, the second storage volume provides/providing data from the second location of the second storage volume to the first compute node” (paragraphs [0002], [0020], [0013]; fig. 1, elements 101-1, 101-2, 105, 120). [A storage controller of a node has exclusive access to a particular set of storage devices in a logical volume and is able to issue input/output (I/O) requests to them ([0002]).  The storage nodes 101-1 and 101-2 process I/O requests from a variety of initiators 120 to their respective storage devices 105 ([0020]).  A Redundant Array of Independent Disk (RAID) storage system has one set of storage devices for data and another set of storage devices that mirror the data, in which I/O writes received by either storage controller are first written on the storage devices that the storage controller owns, and then the same data is written onto the mirrored storage devices owned by the peer storage controller; when an I/O request is received by a storage controller for the logical volume for storage devices it does not own, the processing of the I/O request is performed via I/O shipping to the peer storage controller ([0013]).]  (NOTE: Any of the initiators are equivalent to the “first compute node,” the storage device for data that the storage controller owns is equivalent to “first compute node targeted to the first location after the first write request” and processing of the I/O request by the peer storage provides/providing data from the second location to the first compute node.”)
Regarding Claims 25 and 39,
Veerla teaches all the limitations of parent Claim 22 and 36.
Veerla teaches:
“in response to a third read request from a second compute node targeted to the first location of the first storage volume, the first storage volume provides/providing data at the first location to the second compute node” (paragraphs [0002], [0020], [0036]; fig. 4, elements 102-1, 102-2, 104, 105-1 to 105-6). [Clustered storage systems have nodes that operate on shared storage volumes ([0002]).  The storage nodes 101-1 and 101-2 process I/O requests from a variety of initiators 120 to their respective storage devices 105 in the storage volume 104 ([0020]).  If the I/O request to the storage volume 104 is a read request, the storage controller 102-2 determines from the I/O request where the data is located on the storage devices 105-4 to 105-6, and completes the request, without involvement of the storage controller 102-1 and the storage devices 105-1 to 105-3 ([0034]).  When the storage controller 102-1 fails, I/O requests to the storage devices 105-1-105-3 cannot be processed; however, as the data on the storage devices 105-4-105-6 is a duplicate of the data on the storage devices 105-1-105-3, the storage controller 102-2 can continue processing I/O requests for the storage volume 104 using the storage devices 105-4-105-6 ([0036]).]  (NOTE: The initiators 120 are equivalent to “the plurality of compute nodes,” storage controller 102-1 to “storage controller associated with the first compute node,” and determining where the data is located on the first storage volume provides data at the first location to the second compute node.”)
Regarding Claim 26,
Veerla teaches all the limitations of parent Claim 25.
Veerla teaches: 
“a third storage volume coupled to the fabric interconnect” (paragraph  [0024]; fig. 1, elements 101, 110, 104, 105-1 to 105-6, 120). [The communication network 110 is any network capable of transferring data between the storage nodes 101 and the initiators 120, and can be implemented with switched fabric. As per fig. 1, there are six storage devices 105-1 to 105-6.]  (NOTE: Any of the storage devices are equivalent to “third storage volume.”)
“wherein in response to a second write request from the second compute node targeted to the first location, the second storage volume writes data to a third storage location of the third storage volume” (paragraphs [0002], [0020], [0033]; fig. 1, elements 102-1, 102-2, 103, 105-1 to 105-6). [Clustered storage systems have nodes that operate on shared storage volumes ([0002]).  The storage nodes 101-1 and 101-2 process I/O requests from a variety of initiators 120 to their respective storage devices 105 in the storage volume 104 ([0020]).  If the I/O request to the storage volume  is a write request, the storage controller 102-1 extracts the data from the I/O request and determines which of the storage devices 105-1-105-3 the data needs to be written to and then writes the data to the appropriate locations in one or more of the storage devices 105-1-105-3; at the same time the storage controller 102-1 forms a mirror command and sends the command through the expander 103 to the storage controller second compute node.”)
Regarding Claim 27,
Veerla teaches all the limitations of parent Claim 26.
Veerla teaches: 
“in response to a third read request from the second compute node targeted to the first location, the third storage volume provides data from the third storage location to the second compute node” (paragraphs [0002], [0020], [0033]; fig. 1, elements 102-1, 102-2, 103, 105-1 to 105-6).  [Clustered storage systems have nodes that operate on shared storage volumes ([0002]).  The storage nodes 101-1 and 101-2 process I/O requests from a variety of initiators 120 to their respective storage devices 105 in the storage volume ([0020]).  If the I/O request to the storage volume is a read request, the storage controller 102-1 determines from the I/O request where the data is located on the storage devices 105-1-105-3, and completes the request ([0034]).]
Regarding Claim 30,
Veerla teaches all the limitations of parent claim 21.
Veerla teaches: 
“a third storage volume coupled to the fabric interconnect” (paragraph  [0024]; fig. 1, elements 101, 110, 104, 105-1 to 105-6, 120). [The communication network 110 is any network capable of transferring data between the storage nodes 101 and the initiators 120, and can be implemented with switched fabric. As per fig. 1, there are six third storage volume.”) 
“wherein in response to the first write request the third storage volume writes data to a third location of the third volume” (paragraphs [0002], [0020], [0033]; fig. 1, elements 102-1, 102-2, 103, 105-1 to 105-6). [Clustered storage systems have nodes that operate on shared storage volumes ([0002]).  The storage nodes 101-1 and 101-2 process I/O requests from a variety of initiators 120 to their respective storage devices 105 in the storage volume 104 ([0020]).  If the I/O request to the storage volume  is a write request, the storage controller 102-1 extracts the data from the I/O request and determines which of the storage devices 105-1-105-3 the data needs to be written to and then writes the data to the appropriate locations in one or more of the storage devices 105-1 to 105-3; at the same time the storage controller 102-1 forms a mirror command and sends the command through the expander 103 to the storage controller 102-2 that directs the storage controller 102-2 to operate on the data pertaining to the I/O request; the storage controller 102-2 writes the data to the appropriate locations in one or more of the appropriate storage devices 105-4 to105-6 ([0033]).]  (NOTE: The mirror command to store on devices 105-4 to 105-6 makes one of those devices equivalent to “a third location of the third volume.”)
Regarding Claim 32,
Veerla teaches all the limitations of parent Claim 31.
Veerla teaches:
“each of the plurality of compute nodes is to retrieve and store a type of data at its corresponding different one of the plurality of storage volumes,” (paragraphs [0013], retrieve a type of data), the storage controller determines from the I/O request where the data is located on the storage devices and processes the request ([0013]). If the I/O request to the storage volume is a write request (store a type of data), the storage controller writes the data to the appropriate location.]  (NOTE: The read request is equivalent to “retrieve a type of data,” and the write request to “store a type of data.”)
Regarding Claim 40,
Veerla teaches all the limitations of parent Claim 39.
Veerla teaches: 
“in response to a second write request from the second compute node targeted to the first location, writing data to a third storage location of a third storage volume” [Clustered storage systems have nodes that operate on shared storage volumes ([0002]).  The storage nodes 101-1 and 101-2 process I/O requests from a variety of initiators 120 to their respective storage devices 105 in the storage volume 104 ([0020]).  If the I/O request to the storage volume  is a write request, the storage controller 102-1 extracts the data from the I/O request and determines which of the storage devices 105-1-105-3 the data needs to be written to and then writes the data to the appropriate locations in one or more of the storage devices 105-1-105-3; at the same time the storage controller 102-1 forms a mirror command and sends the command through the expander 103 to the storage controller 102-2 that directs the storage controller 102-2 to operate on the data pertaining to the I/O request; the storage controller 102-2 writes the second compute node,” and any of the devices 105-1-105-6 to the “third storage volume.”) 

Claims 23 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Veerla et al. (US 2015/0143164, hereinafter referred to as Veerla) in view of Watanabe et al. (US 2017/0024142, hereinafter referred to as Watanabe).
Regarding claims 23 and 37,
Veerla teaches all the limitations of parent claims 22 and 36.
Veerla teaches: 
 “a storage controller associated with the first compute node” (paragraph [0024]; fig. 1, elements 101-1, 101-2, 102-1, 102-2). [The storage nodes 101-1 and 101-2 include storage controllers 102-1 and 102-2, and the storage nodes 101-1 and 101-2 are communicatively coupled to the initiators 120.]  (NOTE: The initiators are equivalent to the “compute node.”)
“provide/providing the second read request to the second storage volume in response to identifying the address associated …” (paragraphs [0013], [0034]). [In a Redundant Array of Independent Disk (RAID) storage system, storage controllers own storage devices ([0013]). If the I/O request to the storage volume is a read request, the storage controller (storage controller associated with the first compute node) determines from the I/O request where the data is located on the storage devices and processes the request ([0034]).]
Veerla does not teach:
the storage controller to write/writing an address associated with the first location to a data structure in response to the first write request.” 
“the first location stored at the data structure.” 
Watanabe teaches:
“the storage controller to write an address associated with the first location to a data structure in response to the first write request with the first location is stored at the data structure” (paragraph [0181]). [When a write is performed, the storage controller first writes the data into a free area and then stores the address to which the data was written into an address mapping table.]
“the first location is stored at the data structure” (paragraph [0181]). [An address mapping table stores locations of where data was written.]  (NOTE: The address mapping table is equivalent to the “data structure.”)
Because both Veerla and Watanabe teach networking systems with multiple compute and storage nodes on a fabric backbone, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention, to include the address table for keeping track of data, as taught by Watanabe, in the Veerla disclosure, and such inclusion would have improved the system by providing a faster, industry-standard way of tracking data, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 24 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Veerla et al. (US 2015/0143164, hereinafter referred to as Veerla) in view of, Colgrove et al. (US 2013/0097380, hereinafter referred to as Colgrove).
Regarding Claims 24 and 38,
Veerla teaches all the limitations of parent Claims 23 and 37.
Veerla does not teach:
“the data structure comprises a bloom filter.”
Colgrove teaches: 
“the data structure comprises a bloom filter” (paragraph [0002]). [Fingerprint tables are data structures, such as a binary search tree or an ordered binary tree, comprising a node-based data structure, and one or more filters such as a Bloom filter may be included in the deduplication table.] 
Because both Veerla and Colgrove teach networking systems with multiple compute and storage nodes on a fabric backbone, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention, to include the bloom filter, as taught by Colgrove, in the Veerla disclosure, and such inclusion would have provided for space savings and faster lookup, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Veerla et al. (US 2015/0143164, hereinafter referred to as Veerla) in view of Kiselev (US 6,839,740, hereinafter referred to as Kiselev).
Regarding Claim 28,
Veerla teaches all the limitations of parent Claim 25.
Veerla teaches: 
“a first storage controller” (paragraph [0024]; fig. 1, elements 101-1, 101-2, 102-1, 102-2). [The storage nodes 101-1 and 101-2 include storage controllers 102-1 and 102-2, and the storage nodes 101-1 and 101-2 are communicatively coupled to the initiators 120.]  
“the first write request … for storage at the second location” (paragraph [0033]). [If the I/O request to the storage volume is a write request, the storage controller extracts the data from the I/O request, determines which of the storage devices the data needs to be written to, and then writes the data to the appropriate locations in one or more of the storage devices.] 
Veerla does not teach:
“encrypt data … according to a first encryption.”
Kiselev teaches:
“encrypt data according to a first encryption” (column 1, lines 37-65); (column 6, lines 24-25). [The system is a distributed cluster system with multiple computing nodes and a storage area network (SAN), which can perform encryption and decryption in the I/O stream.] 
KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 29,
Veerla teaches all the limitations of parent Claim 28.
Veerla teaches: 
“a second storage controller” (paragraph [0024]; fig. 1, elements 101-1, 101-2, 102-1, 102-2). [The storage nodes 101-1 and 101-2 include storage controllers 102-1 and 102-2, and the storage nodes 101-1 and 101-2 are communicatively coupled to the initiators 120.]  
“the second write request for storage at the location of the first corresponding dedicated storage volume” (paragraphs [0013], [0033]). [In a Redundant Array of Independent Disk (RAID) storage system, storage controllers own storage devices ([0013]). If the I/O request to the storage volume is a write request, the storage controller extracts the data from the I/O request, determines which of the storage devices the data needs to be written to, and then writes the data to the appropriate locations in one or more of the storage devices ([0033]).] 

“to encrypt data … according to a second encryption, the second encryption different than the first.”
Kiselev teaches:
“to encrypt data … according to a second encryption, the second encryption different than the first” (column 1, lines 37-65); (column 6, lines 24-27). [The system is a distributed cluster system with multiple computing nodes and a storage area network (SAN), which can perform encryption and decryption in the I/O stream.]  (NOTE: Since the encryption algorithm has application-specific cryptographic keys, “the second encryption different than the first” is inherently true.)
Because both Veerla and Kiselev teach networking systems with multiple compute and storage nodes on a fabric backbone, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention, to include the encryption of data, as taught by Kiselev, in the Veerla disclosure, and such inclusion would have provided for improved data security, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 33 and 34 are rejected under 35 U.S.C. 103 Veerla et al. (US 2015/0143164, hereinafter referred to as Veerla) in view of Goel et al. (US 2015/0212760, hereinafter referred to as Goel).
Regarding Claim 33,
Veerla teaches all the limitations of parent Claim 32.
Veerla does not teach: “the first type of data comprises operating system configuration data for a server executing at a corresponding compute node of the plurality of compute nodes.” 
Goel teaches:
“the first type of data comprises operating system configuration data for a server executing at a corresponding compute node of the plurality of compute nodes” (paragraph [0101]). [Storage devices can be shared between nodes, and a second partition is used as the root aggregate for storing configuration data used at boot-up (operating system configuration data for a server).]  (NOTE: The configuration data used at boot-up is equivalent to “operating system configuration data.”)
Because both Veerla and Goel teach networking systems with multiple compute and storage nodes, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include the shared storage partitioned into partitions which are owned by a particular node or which share commonly used data, as taught by Goel, in the Veerla disclosure, and such inclusion would have increased the usefulness of the storage system by further defining storage partitions for maximum allocation flexibility, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc.
Regarding Claim 34,
Veerla in view of Goel and further in view of Wang teaches all the limitations of parent Claim 33.
Veerla does not teach “the second type of data comprises application data generated during execution of an application at the corresponding compute node of the plurality of compute nodes.”
Goel teaches:
“the second type of data comprises application data generated during execution of an application at the corresponding compute node of the plurality of compute nodes” (paragraph 101). [Storage devices can be shared between nodes and can be partitioned in such a way that a first partition stores data received from clients.]  (NOTE: The data received from clients is equivalent to “application data generated during execution of an application.”)
	Because both Veerla and Goel teach networking systems with multiple compute and storage nodes, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include the shared storage partitioned into partitions which are used for applications running on particular clients, as taught by Goel, in the Veerla disclosure, and such inclusion would have increased the usefulness of the storage system by further defining storage partitions for maximum allocation flexibility, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Response to Arguments
Applicant's arguments filed December 3, 2021 have been fully considered.
Regarding the claim objections, Applicant argues as follows: 
At page 3 of the Office Action, claims 21-40 are objected to based on alleged incorrect indentation. In the interest of advancing prosecution, the claims are submitted herewith according to the indentation suggested by the Examiner. Accordingly, withdrawal of the objections is respectfully requested.
The argument is not persuasive, since the margins in the amended claims have remained the same.  The objection remains.
Regarding the double patenting rejection, Applicant argues as follows: 
At page 5 of the Office Action, claims 21-30 and 35-40 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-10 and 15-20 of U.S. Patent No. 10,866,768. Applicant respectfully requests that the rejection be held in abeyance until the Office indicates allowable subject matter in the present case, at which time Applicant will revisit the option of filing a terminal disclaimer to obviate the rejection.
The double patenting rejection will remain until a terminal disclaimer is filed.
Regarding the 35 U.S.C. § 112  rejections of Claims 21-30, Applicant argues as follows: 
At page 12 of the Office Action, claims 21-30 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
Claim 23 has been amended to correct a minor grammatical error and claims 26 and 30 have been amended to clarify that the third storage volume is coupled “to a fabric interconnect” to address the apparent lack of antecedent basis.
With respect to claim 21, the rejection is premised upon the claimed recitation that “the second storage volume writes data.” Office Action, p. 12. In the interest of advancing prosecution, claim 1 has been amended to indicate that a controller writes data to the second storage volume.
In view of the foregoing, withdrawal of the above-referenced Section 112 rejection and reconsideration of the claims is respectfully requested.

Regarding the 35 U.S.C. § 103  rejections of Claims 21-30, Applicant argues as follows: 
At page 13 of the Office Action, claims 21, 22, 25-27, 30-32, 35, 36, 39 and 40 were rejected under 35 U.S.C. § 103 as being unpatentable over Veerla et al. (US Patent Pub. No. 2015/0143164). This rejection is hereby respectfully traversed with amendment.
The cited reference does not teach or suggest each and every limitation of claim 21. In particular, the cited reference does not teach or suggest a server wherein “in response to a first write request from the first compute node targeted to the first location of the first storage volume, the second storage volume writes data to a second location of the second storage volume.” Instead, the cited reference teaches an I/O mirroring scheme in which a first storage node retrieves data from an I/O request and then configures a command with the data that directs a second storage node to write the data at a location designated in the original write I/O request. Veerla, para. [0021]. Hence, a first storage node configures a command and directs a second storage node to write data. However, there is no disclosure by Veerla that the command is targeted to a location in a first storage volume in any manner. That is, claim 1 provides that the first write request is targeted to a location at one storage volume, and that in response to the first write request a different storage volume writes the data to a different location. In contrast, Veerla teaches that a first storage node creates a command to write data to a second storage node, but explicitly teaches that the write data is targeted to the second storage node. Id. As such, Veerla et al. fails to disclose or suggest this feature of claim 21. In addition, claim 35 is novel and non-obvious on similar grounds as it recites limitations similar to those recited in claim 21.
Veerla et al. also fails to teach or suggest each and every limitation of claim 31. Specifically, the cited reference does not teach a server comprising both a “common storage volume” and a “plurality of storage volumes.” Instead, the reference teaches a single storage volume (see storage volume 104 of Fig. 1) that is accessed by multiple storage controllers in different storage nodes (e.g. storage node 101-1 includes storage controller 102-1, and storage node 101-2 includes storage controller 102-2 as shown in Fig. 1). In addition, the reference does not teach or suggest “a plurality of compute nodes” that “store modifications of the first type of PATENT data at corresponding different ones of the plurality of storage volumes.” By contrast, Veer/a et al. teach that:
“[o]ne storage node 101-1 operates on data on behalf of another storage node without the overhead and computational complexity associated with I/O shipping. For example, one storage node 101-1 may receive a write I/O request intended for storage devices 105 owned by the storage node 101-2. The storage node 101-1 retrieves the data from the I/O request and configures a command with the data that directs the storage node 101-2 to write the data at the location designated in the original write I/O request.” Veerla et al., para. [0021]
In other words, there is no storing of modifications of the first type of data at different ones of a plurality of storage volumes as is recited in claim 31. As such, Veerla et al. also fails to disclose or suggest the presently recited features of claim 31.
Claims 23, 24, 28, 29, 33, 34, 37 and 38 depend on claims 21, 31, and 35, respectively. As explained above, Veer/a et al. fails to disclose or render obvious the features of claims 21, 31 and 35. Further, Watanabe et al. (US Patent Pub. No. 2017/0024142), Colgrove et al. (US Patent 
In view of the foregoing, withdrawal of the above-referenced obviousness rejection and reconsideration of the claims is respectfully requested.
The arguments are not persuasive.  Applicant objects to the use of mirroring in the Veerla reference, In the limitation that recites “in response to a first write request from the first compute node targeted to the first location of the first storage volume, a controller writes data to a second location of the second storage volume,” Veerla teaches that one storage node 101-1 operates on data on behalf of another storage node; for example, one storage node 101-1 may receive a write I/0 request intended for storage devices 105 owned by the storage node 101-2, and the storage node 101-1 retrieves the data from the I/O request and configures a command with the data that directs the storage node 101-2 to write the data at the location designated in the original write I/O request (paragraph [0021]).  Under the broadest interpretation of the very broadly recited limitation, Veerla teaches the claimed subject matter.  Veerla’s use of mirroring is in any way contrary to what is being claimed.  
Applicant also argues that Veerla “does not teach a server comprising both a “common storage volume” and a “plurality of storage volumes.” However, the office action cites Veerla for disclosing that clustered storage systems have nodes that operate on shared storage volumes ([0002]), and that an example of the storage nodes includes computer network servers ([0025]).  The shared storage volumes are equivalent to the “common storage volume” based on the description provided in paragraph [0010] of the specification.  Regarding the “plurality of storage volumes” 
Applicant finally argues that “there is no storing of modifications of the first type of data at different ones of a plurality of storage volumes as is recited in claim 31.”  However, the office action cites Veerla for disclosing that the storage controllers 102-1 and 102-2 perform I/O mirroring to update the mirrored data onto the storage devices 105 that they own, and if a processing error occurs, such as a failure in a particular storage node 101 or a failure of storage devices, then a storage node 101 can generate a command that directs another storage node 101 to operate on the data of the I/O request ([0020]).  An explanation is also provided which states that the mirroring to update the mirrored data is equivalent to “store modifications… at different storage volumes.”
Therefore, since none of the arguments are persuasive, the rejections of the independent Claims 21, 31, and 35 are sustained, and the dependent claims therefore also remain as rejected.  The broadly recited claims are not allowable as presently offered. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHYLLIS A BOOK/
Examiner, Art Unit 2454